         Case 1:18-cv-09705-RA-BCM Document 31 Filed 07/23/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       07/23/2019
CATHERINE CARDACI,
                                                        18-CV-9705 (JPO) (BCM)
                         Plaintiff,
          -against-                                     ORDER

VAN ECK ASSOCIATES CORP., et al.,

          Defendants.

BARBARA MOSES, United States Magistrate Judge.
       For the reasons stated on the record at the July 23, 2019 discovery conference, it is hereby
ORDERED that plaintiff’s letter-application seeking production of additional documents by
defendants (Dkt. No. 24) is GRANTED IN PART and DENIED IN PART, as follows:

         1. Compensation of Senior Executives. Defendants shall promptly produce the
            compensation spreadsheets discussed at the conference for all senior executives of Van
            Eck Associates Corp. (that is, executives who reported directly to Jan Van Eck) from
            January 1, 2013, through June 30, 2019, showing each executive’s salary and “total
            compensation” (Dkt. No. 15, at 3), as well as defendants’ contemporaneous calculation
            of the corresponding McLagan percentiles, on at least an annual basis. To the extent
            some or all of this information is not contained within the spreadsheets, defendants
            shall produce documents sufficient to show each executive’s salary and total
            compensation, and the corresponding McLagan percentiles, on at least an annual basis.

         2. Successor Information. Defendants shall promptly produce documents concerning the
            selection, promotion, and initial compensation package provided to Kristen Capuano
            as Chief Marketing Officer.

         3. ESI terms. Defendants shall promptly provide plaintiff with their ESI parameters,
            including the names and titles of ESI custodians and identification of the search terms
            and strings used.

         All relief not expressly granted herein is DENIED.

Dated:    New York, New York
          July 23, 2019
                                                     SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
